The Court:
The complaint in this cause was demurred to. The defect in the complaint to which our attention is called is so clearly a mere clerical error, which could not have misled the defendants, that we do not feel warranted in disturbing the ruling of the Court below on the demurrer.
It is urged that the findings are not sustained by the evidence. To this we have only to say that there is a substantial conflict in the evidence as to the matters in which it is contended that the evidence is insufficient. We can not, then, reverse on this ground.
No error appears in the record, and the judgment and order are affirmed.